OPINION — AG — ** FORGIVE DEBT — STATE AGENCY ** AMOUNTS DUE THE STATE OF OKLAHOMA FOR FEES WHICH, IF AND WHEN ACTUALLY COLLECTED IN CASH, WOULD BE DEPOSITED IN THE DEPARTMENT OF AGRICULTURE TRUST FUND (WHETHER EVIDENCED BY CHECKS WHICH HAVE BEEN RETURNED UNPAID, OR OTHERWISE), NOT ONLY MAY, BUT MUST, BE CARRIED, UNTIL COLLECTED IN CASH, AS NON-CASH ASSETS OF THE " TRUST FUND " ESTATE, AND, IF POSSIBLE, SHOULD BE REDUCED TO CASH AND BE DEPOSITED IN SAID FUND. (STATE RELEASE DEBT, BOUNCE CHECKS, BAD DEBT, INDEBTEDNESS, LIABILITIES) CITE: ARTICLE V, SECTION 53 2 O.S. 18 [2-18] (JAMES C. HARKIN)